Concurring Opinion.
Fenner, J.
I find no necessity for, or propriety in, holding that the plaintiff corporation did not fall within the legislative intent, as expressed in the broad and unrestricted terms of Act No, 77 of IS80.
I fully concur, however, in the decree, upon the ground sufficiently indicated and'enforced in the, opinion, that, whatever the legislative intent, it did not lie within the legislative poire?’ to make a corporation of this character liable for tares avowedly levied upon, and due by its stockholders alone and as independent persons.